Title: To George Washington from Major General Artemas Ward, 25 August 1775
From: Ward, Artemas
To: Washington, George



Sir,
[Roxbury, Mass.] 25 Augt [17]75

Of the Ordnance, Implements, Ordnance Stores &c. which I wrote your Excy for the 22nd Inst: only the follg are sent Viz. two—12 Pounders—2 doz: Cannisters without powder, a proper complement of round Shot. Implements for the Cannon only 1 Sponge to each. also a Gin—The cannon recd can be of no service witht powder. It appears a little mysterious that all the articles were not sent as I am informed that they were ordered by your Excy.

I have wrote yr Excy twice respectg Lt Stedson who has been confind a week to-day on a Complaint of Capt: Hamlen who charged him with maliciously aspersing his Character.
I have now Sir to inform you that Lt Cadwell of Colo. Danielson’s Regt is confin’d for encouraging mutiny Would request of your Excy to give such directions respectg the above prisoners as that they may be bro’t to a trial with all convenient Speed.
This Division of the Army is put to very great inconveniences for want of a Laboratory.
Chief, if not all the Vessels which came to an Anchor near the light House are put to Sea. I am &c.
P.S. Am just informed by a young man from Boston that the wife of the Chief N. York Carpenter is come out of Boston, & that she has a number of Letters secreted about her.
